In an action by plaintiff Harriet C. Spencer to recover damages for personal injuries sustained as the result of alleged negligence in connection with the manufacture of an automatic ironer, and by her husband for loss of services, defendant Avco Manufacturing Corporation appeals from an order directing its examination before trial and the production of records for use pursuant to section 296 of the Civil Practice Act. Order affirmed, with $10 costs and disbursements; examination to proceed on five days’ notice. No opinion. In lieu of examination as to item 1, appellant may submit a stipulation admitting the allegations of paragraph third of the complaint and withdrawing the denial thereof from its answer. Nolan, P. J., Adel, MacCrate, Schmidt and Beldoek, JJ., concur.